 In theMatter ofFORD MOTORCoi\IPANY, A CORPORATION,andUNITEDAUTOMOBILEWORKERS OFAMERICA, LOCAL No.560,C. I.O.In the Matterof FORD MOTORCOMPANY, ACORPORATION,andUNITEDAUTOMOBILE-W,ORIuRSOF AMERICA, LOCAL No.560,C.I.O.Cases Nos. C-950 and I1-938SUPPLEMENTAL DECISIONANDORDERApril 05, 1941On February 19, 1941, the Board issued a Decision and Order inthe above; entitled case.,On March 24, 1941, the respondent filed with the Board a petitionfor a rehearing, for leave to adduce additional evidence and for modi-fication of the Board's Order.The petition alleged in substance that :(1) since the close of the hearing respondent had offered reemploy-ment to many of the persons found to have been discriminated against;its offers met with various dispositions; the persons who acceptedthem had divers employment histories; 2 these facts rendered inappro-priate the portions of the Board's order directing reinstatement andthe payment of back pay pursuant to a lump-sum formula; (2) theoffers of reemployment were made at times when there was a substan-tial increase in the number of those employed at the plant; those' ofthe above-mentioned employees who were rehired and thereafter laidoff, as shown by their employment histories, were laid off at timeswhen there was a substantial decrease in the number of those'employedat the plant; 3 proof of the foregoing would tend to establish that thefailure to recall any employee after the shut-down in 1937 was notoccasioned by any desire to discriminate because of membership in theU. A. W.; (3) the theory and the facts upon which the Board basedits findings of discrimination were never put in issue in this proceed-129 N L R B 873'Exhibit A attached to the petition purported to show the specific proof which wouldsupport the foregoing allegations.3The remaining exhibit attached to the petition purported to show the highest and low-est number of employees employed at respondent's Richmond plant during each month fromSeptember 1937 through February 1941.31 N. L. R. B., No 56.359 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and were never litigated; respondent was consequently neverfairly advised of what the Board proposed.The petition prayed thatthe Board's Decision and Order be set aside and that: (1) the recordbe reopened to take additional evidence as to the alleged facts setforth in the two attached exhibits and related matters; (2) a rehear-ing be granted in order that additional evidence might be taken andreargument might be had upon the issue of whether respondent dis-criminated against any U. A. W. member; and (3) the Board's find-ingsand order herein be accordingly modified.Since the first two of the above-mentioned grounds for the petitionand the offers of proof in support thereof relate merely to compliance 4and have no significant bearing upon the issue of discrimination,5they do not, in our opinion, require the reopening of the record or anymodification of our Order.We have carefully considered and reexamined the record in con-nection with the respondent's remaining allegation that it had insuffi-cient opportunity to meet the evidence upon which the Board founddiscrimination.The record reveals and we find that there is novariance between the pleadings or the proof adduced at the hearingand our Decision and Order, and'that the respondent was not-misledconcerning the issue of discrimination or the evidence relevant to thatissue.We find that the respondent had full opportunity to meet theevidence upon which the Board found discrimination.RWe shall, therefore, deny the petition of the respondent.ORDERIT IS HEREBY ORDEREDthat the Petition of Respondent, FordMotor Company, for a rehearing, leave to adduce additional evidence _and for modification of the Board's Order be, and it hereby is, denied:4National Labor Relations Board v. Pennsylvania Greyhound Lines,Inc,303 U. S 261,271 ;National Labor Relations Board v. AcmeAir Appliance Co ,117 F (2d) 417 (C. C. A.2) ;National Labor Relations Boardv.BossManufacturingCo.,107 F (2d)574(C. C A 7)cNational Labor Relations Board v Vincennes Steel Corp,117 F (2d) 169(C. C A 7).MontgomeryWard d Co , Incv.National Labor Relations Board,107 F (2d) 555(C. C. A. 7),mod. and enf'gMatter of MontgomeryWard &Co.andReuben Litzenberger,et al., 9 N.L R.B. 538;StewartDie Casting CorpY.National Labor Relations Board,114 F. (2d) 849, 856-857 (C C. A. 7),cert. den.312 U. S. 380;hatter ofV. S. TruckCompany, IncorporatedandInternational Union, United AutomobileWorkers ofAmerica,Local 174,12 N. L. R.B. 828.